Case 1:21-cv-00334-DCJ-JPM Document 1 Filed 02/08/21 Page 1 of 11 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                    ALEXANDRIA DIVISION

CLARA RACHAL                                                                                           PLAINTIFF

                                                            CIVIL ACTION NO. ____________________

v.                                                          JUDGE: ______________________________

                                                            MAGISTRATE JUDGE:

NATCHITOCHES NURSING AND                                                                          DEFENDANTS
REHABILITATION CENTER, LLC, KACEY
MASTERS, AND MIRANDA GREEN


                                          NOTICE OF REMOVAL



         PLEASE TAKE NOTICE that Defendants Natchitoches Nursing and Rehabilitation

Center, LLC (“Natchitoches”) and Kacey Masters (“Defendants”)1 hereby remove this action

from the 10th Judicial District Court for Natchitoches Parish, Louisiana, to the United States

District Court for the Western District of Louisiana, Alexandria Division, pursuant to 28 U.S.C.

§§ 1331, 1441, and 1446. The grounds for the removal are as follows:

                                               INTRODUCTION

         1.       On April 29, 2020, Plaintiff commenced this action in the 10th Judicial District

Court for the Parish of Natchitoches, Louisiana, in a case entitled Clara Rachal v. Natchitoches

Nursing and Rehabilitation Center, et al., Suit No. C-91924-B. Pursuant to 28 U.S.C. § 1446(a),




1
  As of this date, Defendant Miranda Green has not been served with process in this lawsuit, so she is not joining in
in this removal.


57459331.v2
Case 1:21-cv-00334-DCJ-JPM Document 1 Filed 02/08/21 Page 2 of 11 PageID #: 2




true and correct copies of all process, pleadings and orders served on Defendants in the state

court action are attached hereto as Exhibit A.2

         2.       Plaintiff Clara Rachal is a former nursing home resident of Natchitoches Nursing

and Rehabilitation Center (“Natchitoches”), a licensed skilled nursing facility. According to the

Petition for Damages, Ms. Rachal was exposed to the coronavirus while a resident of

Natchitoches, causing her to contract COVID-19 and allegedly resulting in her injuries and

damages.

         3.       Upon information and belief, Rachal died on or about May 5, 2020.

         4.       Plaintiff alleges that Ms. Rachal’s exposure to the coronavirus and contraction of

COVID-19 are due to the wrongful acts and omissions of Defendants.

       THE PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN MET

         5.       This removal is timely because it first became removable on Friday, January 8,

2021, upon the issuance of an Advisory Opinion by Robert P. Charrow, Esq., General Counsel

for the United States Department of Health & Human Services (Advisory Op. 21-01), which

specifically addressed the application and scope of the preemption provision of the Public




2
  This case is one of eight cases which were previously consolidated in the 10 th Judicial District Court for the Parish
of Natchitoches, State of Louisiana, each of which are being removed individually in an abundance of caution, for
the avoidance of doubt, and in the interest of preserving Defendants’ rights to the fullest extent that the law allows.
These eight cases and their state court cause numbers are as follows: Clara Rachal v. Natchitoches Nursing and
Rehabilitation Center, LLC, No. C-91924-B; Herbert Beaudion, et al. v. Natchitoches Nursing and Rehabilitation
Center, LLC, No. C-91956-B; Sara Mills, Individually and on behalf of the Estate of Ola Turner, No. C-91964-A;
Josie Hamilton, Individually and on behalf of the Estate of Hattie Mae Thomas Prudhomme v. Natchitoches Nursing
and Rehabilitation Center, LLC, No. C-91965-A; Leroy Gay, et al. v. Natchitoches Nursing and Rehabilitation
Center, LLC, No. C-91973-B; Judith A. Hayes, Individually and o/b/o Mildred Corner Cotton v. Natchitoches
Nursing and Rehabilitation Center, LLC, No. C-91983-B; Eddie Ratliff, Jr., et al. v. Natchitoches Nursing and
Rehabilitation Center, LLC, No. C-92035-A; and Linda Sue McClanahan, et al. v. Natchitoches Nursing and
Rehabilitation Center, LLC, No. C-92063-B.


                                                           2
57459331.v2
Case 1:21-cv-00334-DCJ-JPM Document 1 Filed 02/08/21 Page 3 of 11 PageID #: 3




Readiness and Emergency Preparedness Act, 42 U.S.C. §§ 247d-6d and 247d-6e (2006) (the

“PREP Act”).3 See Advisory Op. 21-01, attached hereto as Exhibit B.

         6.       This Notice of Removal has been filed within 30 days of receipt of the Advisory

Opinion which constitutes “other paper” as contemplated by 28 U.S.C. § 1446(b)(3). It was not

until receipt of the Advisory Opinion that HHS defined and broadened the scope and complete

preemptive authority of the PREP Act. See 28 U.S.C. § 1446(b)(3) (“[I]f the case stated by the

initial pleading is not removable, a notice of removal may be filed within 30 days after receipt by

the defendant . . . of a copy of an . . . other paper from which it may first be ascertained that the

case is one which is or has become removable”).

         7.       This Notice of Removal is, therefore, timely filed within thirty (30) days of

receipt of the “other paper” which permitted Defendants to ascertain that the case is properly

removable in accordance with 28 U.S.C. § 1446(b)(3).

         8.       Accordingly, this action is a “civil action brought in a State court of which the

district courts of the United States have original jurisdiction” pursuant to 28 U.S.C. §1441(a).

         9.       Removal to the United States District Court for the Western District of Louisiana

is proper because the Petition for Damages was filed in the 10th District Court of the State of

Louisiana for Natchitoches Parish, which is located within the jurisdiction of this District. See

28 U.S.C. § 1441(a); 28 U.S.C. § 84(c)(2).




3
  Advisory Opinion 21-01 addressed the question of “whether the PREP Act applies where a covered person
declined to use a covered countermeasure when it arguably ought to have been used” which was raised “by a spate
of recent lawsuits, most involving nursing homes and other healthcare facilities, where patients or their estates allege
that [they] contracted COVID-19 because the facility, among other things, failed to provide its staff with personal
protective equipment (“PPE”), failed to teach the staff how to properly use that equipment, or failed to ensure that its
staff used the PPE it had been given.”

                                                           3
57459331.v2
Case 1:21-cv-00334-DCJ-JPM Document 1 Filed 02/08/21 Page 4 of 11 PageID #: 4




     JURISDICTION EXISTS UNDER 28 U.S.C. § 1331 BASED ON THE PREP ACT

         10.      This case is removable under 28 U.S.C. § 1441(a) on the basis of “original

jurisdiction” because Plaintiff’s Petition for Damages asserts a claim “arising under” federal law

within the meaning of § 1331.

         11.      According to Plaintiff, due to the wrongful acts and omissions of Defendants, Ms.

Rachal became infected with COVID-19 during her residency at Natchitoches and suffered

injuries and damages as a result.

         12.      Plaintiff alleges that Defendants failed to take timely, proper and effective actions

to eliminate and/or minimize the risk of Ms. Rachal’s exposure to COVID-19; failed to provide

timely and appropriate medical attention to Ms. Rachal; failed to initiate and implement effective

infection control protocols; and failed to train and supervise their staff as it relates to proper

infection control mechanisms.4

         13.      These claims by their very nature involve the “prioritization [and] purposeful

allocation of [ ] Covered Countermeasure[s],” especially in this case where such

countermeasures were implemented and deployed pursuant to the directive of public health

officials. Plaintiff’s allegations pertaining to alleged failures to implement an effective infection

control program to prevent COVID-19 also relates to covered countermeasures since covered

countermeasures are the centerpiece of an infection control program used to prevent COVID-19.

         14.      As such, Plaintiff’s allegations relate to Defendants’ administration or use of

qualified pandemic products used to diagnose, mitigate, prevent, treat or cure COVID-19, or to

limit the harm COVID-19 might otherwise cause including the use of PPE.




4
 The allegations cited in the Petition are precisely the types of allegations which prompted the Department of
Health & Human Services to issue Advisory Opinion 21-01.

                                                         4
57459331.v2
Case 1:21-cv-00334-DCJ-JPM Document 1 Filed 02/08/21 Page 5 of 11 PageID #: 5




        15.    Therefore, Plaintiff’s claims fall under the PREP Act, the applicability of which

presents a significant federal question relating to the ongoing national public health emergency

and COVID-19 pandemic.

        16.    Federal courts have “jurisdiction to hear, originally or by removal from a state

court, only those cases in which a well-pleaded complaint establishes either that federal law

creates the cause of action or that the plaintiff’s right to relief necessarily depends on resolution

of a substantial question of federal law.” Franchise Tax Bd. of State of Calif. v. Construction

Laborers Vacation Trust for Southern Calif., 463 US 1, 27-28 (1983).

        17.    “[A] state claim may be removed to federal court in only two circumstances—

when Congress expressly so provides . . . or when a federal statute wholly displaces the state-law

cause of action through complete pre-emption. When the federal statute completely pre-empts

the state-law cause of action, a claim which comes within the scope of that cause of action, even

if pleaded in terms of state law, is in reality based on federal law. In the two categories of cases

where [the United States Supreme] Court has found complete pre-emption, the federal statutes at

issue provided the exclusive cause of action for the claim asserted and also set forth procedures

and remedies governing that cause of action.” Beneficial National Bank v. Anderson, 539 U.S. 1,

8 (2003).

        18.    While a plaintiff is ordinarily entitled to choose a state or federal forum and may

evade federal jurisdiction by pleading only state law claims, express or complete preemption is

an exception to the well-pleaded complaint rule.

        19.    Complete preemption exists when (1) the statute relied upon by defendant as

preemptive contains civil enforcement provisions within the scope of which plaintiff’s state law

claims fall; and (2) there is a “clear indication of Congressional intention to permit removal



                                                 5
57459331.v2
Case 1:21-cv-00334-DCJ-JPM Document 1 Filed 02/08/21 Page 6 of 11 PageID #: 6




despite the plaintiff’s exclusive reliance on state law.” Railway Labor Executives Ass’n v.

Pittsburgh & Lake Erie R.R. Co., 858 F2d 936, 942 (3rd Cir. 1988).

        20.    Under the PREP Act, 42 U.S.C. §§ 247d-6d and 247d-6e (2006), Congress has

provided immunity from claims, as well as exclusive federal jurisdiction for the allegations and

relief sought in Plaintiffs’ First Amended Complaint. This legislation empowers the Secretary of

Health and Human Services (“HHS”) to issue a declaration providing immunity for “covered

persons” to suits and liability under federal and state law relating to the administration of a

“Covered Countermeasure” during a health emergency.

        21.    Specifically, 42 U.S.C. § 247d-6d(a)(1) provides as follows: “Subject to the other

provisions of this section, a covered person shall be immune from suit and liability under Federal

and State law with respect to all claims for loss caused by, arising out of, relating to, or resulting

from the administration to or the use by an individual of a Covered Countermeasure if a

declaration under subsection (b) has been issued with respect to such countermeasure”

(emphasis added).

        22.    Section (b) of the PREP Act provides that if the Secretary makes a determination

that a disease or other health condition or other threat to health constitutes as public health

emergency, the Secretary may make a declaration setting forth that subsection (a) is in effect

with respect to the manufacture, testing, development, distribution, administration or use of one

or more Covered Countermeasures under conditions as the Secretary may specify in the

Declaration or an amendment thereto. 42 U.S.C. § 247d-6d(b)(1) and (4).

        23.    The PREP Act further provides that “[n]o court of the United States, or of any

State, shall have subject matter jurisdiction to review, whether by mandamus or otherwise,

any action by the Secretary under this subsection” (emphasis added). Thus, under the PREP



                                                  6
57459331.v2
Case 1:21-cv-00334-DCJ-JPM Document 1 Filed 02/08/21 Page 7 of 11 PageID #: 7




Act, Congress has not only provided immunity for claims arising out of Covered

Countermeasures, it has delegated regulatory authority to the HHS Secretary. 42 U.S.C. § 247d-

6d(b)(7).

        24.   Because Congress has expressly delegated the duty to apply and interpret the Act

to the Secretary, the Declarations of the HHS Secretary are entitled to Chevron deference.

Where Congress has expressly delegated interpretive authority to an agency, that agency’s

interpretative proclamations are controlling on the federal courts. See Chevron USA, Inc. v.

Natural Resources Defense Council, Inc., 467 US 837, 843-844 (1984).

        25.   On March 10, 2020, United States Health and Human Services Secretary Alex M.

Azar issued a Declaration invoking the PREP Act for the COVID-19 pandemic. The Declaration

was effective as of February 4, 2020.

        26.   Secretary Azar subsequently issued an Amended Declaration under the PREP

Act, which was effective as of March 27, 2020. The Amendment added respiratory protective

devices approved by NIOSH (National Institute for Occupational Safety and Health) as a

covered countermeasure under the PREP Act.

        27.   On June 4, 2020, Secretary Azar further amended the March 10, 2020 Declaration

to clarify that covered countermeasures under the Declaration include qualified products that

limit the harm COVID-19 might otherwise cause. This Amendment was effective as of February

4, 2020.

        28.   On December 3, 2020, HHS Secretary Azar issued a Fourth Amendment to the

Declaration under the PREP Act and made this Amendment effective as of February 4, 2020.

        29.   The Secretary’s Fourth Amendment to the Declaration provides that “COVID-19

is an unprecedented global challenge that requires a whole-of-nation response that utilizes



                                              7
57459331.v2
Case 1:21-cv-00334-DCJ-JPM Document 1 Filed 02/08/21 Page 8 of 11 PageID #: 8




federal-, state-, and local- distribution channels as well as private-distribution channels. Given

the broad scale of this pandemic, the Secretary amends [Section VII of] the Declaration to extend

PREP Act coverage to additional private-distribution channels . . . ”

        30.    The Fourth Amendment specifically provides that Section VII of the Declaration

is amended to extend liability protection under the PREP Act to Covered Persons for

Recommended Activities that are related to covered countermeasures, such as those at issue in

this case.

        31.    Most recently, on January 8, 2021, Robert Charrow, General Counsel for HHS,

Office of the Secretary, issued Advisory Opinion 21-01, which confirmed that the PREP Act can

be triggered even in cases of non-use of a covered countermeasure when the non-use is due to

prioritization or purposeful allocation “particularly if done in accordance with a public health

authority’s directive.”

        32.    In the Advisory Opinion, General Counsel Charrow states that the view that the

PREP Act does not encompass alleged omissions to use covered countermeasures, “clashes with

the plain language of the PREP Act, which extends immunity to anything ‘relating to’ the

administration of a covered countermeasure.” See Advisory Opinion, attached hereto as Exhibit

B.

        33.    In the opinion, General Counsel Charrow indicates that the PREP Act is triggered

in cases where a plaintiff alleges a failure to use PPE, if the failure was the outcome of some

form of decision-making process. The Advisory Opinion further provides that the PREP Act is a

complete preemption statute.

        34.    The Fourth Amendment to the Secretary’s Declaration further provides that the

declaration must be construed in accordance with the Department of Health and Human Services



                                                8
57459331.v2
Case 1:21-cv-00334-DCJ-JPM Document 1 Filed 02/08/21 Page 9 of 11 PageID #: 9




(HHS) Office of the General Counsel (OGC) Advisory Opinions of April 17, 2020, as modified

on May 19, 2020, and October 22, 0220, as modified on October 23, 2020, on the PREP Act and

the Declaration. The Declaration incorporates the Advisory Opinions for that Purpose.

        35.    Thus, the Fourth Amendment incorporates all HHS Office of the General Counsel

Advisory Opinions related to COVID-19 and the PREP Act into the Secretary’s March 10, 2020

initiating Declaration.

        36.    Beyond question, these Advisory Opinions and the Declarations of the HHS

Secretary must be given Chevron controlling weight. Where Congress has expressly delegated

interpretive authority to an agency, that agency’s interpretative proclamations are controlling on

the federal courts. See Chevron USA, Inc. v. Natural Resources Defense Council, Inc., 467 US

837, 843-844 (1984).

        37.    Moreover, section (b)(7) of the PREP Act provides that “[n]o court of the United

States, or of any state, shall have subject matter jurisdiction to review whether by mandamus or

otherwise, any action by the Secretary under this subsection.”

        38.    Thus, the Fourth Amendment declares that the interpretation of the PREP Act is a

matter of significant and substantial federal concern, and that removal of any case involving the

interpretation of that Act is proper in accordance with the Supreme Court’s holding in Grable &

Sons Metal Products, Inc. v. Darue Eng’g. & Mf’g., 545 U.S. 308 (2005).

        39.    Here, Plaintiff’s claims are preempted by the PREP Act.

        40.    Under the PREP Act, Congress has provided an exclusive remedy and exclusive

federal jurisdiction for the substance of the allegations and relief sought in the Petition for

Damages, thereby preempting state law with respect to the claims raised in the complaint.




                                                9
57459331.v2
Case 1:21-cv-00334-DCJ-JPM Document 1 Filed 02/08/21 Page 10 of 11 PageID #: 10




         41.    Defendants’ administration of countermeasures, such as the use of facemasks and

 other PPE, and COVID-19 testing, to diagnose, treat, prevent or mitigate the spread of COVID-

 19, which forms the basis of this action, presents a federal question under the PREP Act giving

 this Court original jurisdiction preempting the state claims asserted by Plaintiff in the Petition for

 Damages.

         42.    Moreover, the PREP Act specifies that any and all claims from injured persons

 seeking to recover for the willful misconduct of a covered entity, like Natchitoches, “shall be

 filed and maintained only in the United States District Court for the District of Columbia,”

 requiring the ultimate dismissal and transfer of this action to the proper forum. See 42 U.S.C. §

 247d-6d(e).

                                        CERTIFICATIONS

         43.    Pursuant to 28 U.S.C. §1446(d), Plaintiff is being provided with a copy of this

 Notice of Removal, and a copy of this Notice of Removal is being filed with the Clerk of the

 10th Judicial District Court, Parish of Natchitoches, State of Louisiana.

         44.    Pursuant to Rule 11 of the Federal Rules of Civil Procedure, undersigned counsel

 certifies that he has read the foregoing Notice of Removal, that to the best of his knowledge,

 information, and belief formed after reasonable inquiry, it is well-grounded in fact and is

 warranted by existing law or a good faith argument for the extension, modification, or reversal of

 existing law, and that it is not interposed for any improper purpose.

         45.    By filing this Notice of Removal, Defendants do not waive, and hereby reserve all

 defenses and objections to the Petition for Damages including, but not limited to, failure to state

 a claim, lack of personal jurisdiction, improper venue and insufficiency of service of process.

         WHEREFORE, Defendants respectfully request that this Court assume full jurisdiction

 over the cause herein as provided by law.

                                                  10
 57459331.v2
Case 1:21-cv-00334-DCJ-JPM Document 1 Filed 02/08/21 Page 11 of 11 PageID #: 11




         This the 8th day of February 2021.

                                              Respectfully submitted by,


                                              By: __s/ Connell L. Archey_________
                                                 Connell L. Archey (#20086)
                                                 Allena W. McCain (#38830)
                                                 BUTLER SNOW LLP
                                                 445 North Boulevard, Suite 300 (70802)
                                                 P.O. Box 2997
                                                 Baton Rouge, Louisiana 70821-2997
                                                 Telephone: (225) 325-8700
                                                 Facsimile: (225) 325-8800
                                                 Connell.Archey@butlersnow.com
                                                 Allena.McCain@butlersnow.com

                                                 Attorneys for Defendants


                                 CERTIFICATE OF SERVICE

         I hereby certify I have on this day filed the foregoing document with the Clerk of the

 Court using the Court’s electronic filing system, which sent notification of such filing to all

 counsel of record. I further certify that a true and correct copy of the foregoing document was

 served by U.S. Mail, postage prepaid, and electronic mail to the following:


               T. Taylor Townsend
               T. TAYLOR TOWNSEND, LLC
               Post Office Box 784
               Natchitoches, Louisiana 71458
               taylor@taylortownsendlaw.com

               ATTORNEY FOR PLAINTIFF


         This the 8th day of February 2021.


                                              __s/ Connell L. Archey_________




                                                11
 57459331.v2
